Citation Nr: 1616163	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for diabetes mellitus (diabetes).

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to an effective date earlier than January 6, 2010, for the award of service connection for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

6.  Entitlement to a rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the VA RO.  An August 2008 rating decision continued the existing 10 percent ratings for the Veteran's right knee disability based on arthritis and instability.  A December 2008 rating decision denied service connection for a left knee disability.  An August 2015 rating decision denied effective dates earlier than January 6, 2010, for the awards of service connection for bilateral hearing loss and tinnitus.  A September 2015 rating decision denied service connection for diabetes.  Of note, the Veteran's September 2015 notice of disagreement he only took issue with his left knee and the effective date for tinnitus.  He did not voice disagreement with the effective date for his hearing loss.  

In his September 2015 notice of disagreement, the Veteran did indicate that he was seeking a higher rating for bilateral hearing loss disability, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for diabetes, an earlier effective date for the award of service connection for tinnitus, and increased ratings for the Veteran's right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has a left knee disability as a result of his service-connected right knee disability.


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a left knee disability.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the Veteran has been diagnosed, for example in his May 2015 VA examination, with osteoarthritis of the left knee.  The Veteran is otherwise service-connected for a right knee disability.  Thus, there is evidence of a current disability and a service-connected disability.  

The record contains several opinions supporting a relationship between the Veteran's right and left knee disabilities.  In November 2012, a private physician indicated that the Veteran had a severe right limp with lateral sway.  Due to the Veteran's pain in his right knee, the physician found that the Veteran was compensating by placing increased pressure on his left knee.  In November 2014, the Veteran's private physician opined that the Veteran's left knee disability was more likely than not caused by his right knee disability.  As a rationale for this opinion, the physician indicated that the Veteran over-used his left leg in compensating for the severity and pain proprioception of his right knee disability.  

The Board acknowledges that other examiners have arrived at the opposite conclusion.  In August 2011, an examiner indicated that there was no medical authority or peer-reviewed literature that supported the development of degenerative disease in one knee based on arthritis in the other knee.  While this may be so, the examiner did not address the possibility that overuse of the left knee in an attempt to avoid right knee pain could lead to the development of a left knee disability.  The Board accordingly places relatively little weight on this conclusion.  In May 2015, an examiner found that the Veteran's left knee condition was less likely related to his right knee condition.  As a rationale for this opinion, the examiner noted nothing in the medical literature indicated that an "intrinsic condition of a knee" will induce an intrinsic condition in the other knee.  

Considering this evidence, the Board finds that the weight of the evidence is in equipoise regarding whether the Veteran's right knee disability has caused his left knee disability.  In particular, both the November 2014 opinion favoring a connection and the May 2015 opinion against a connection, were rendered by competent medical professionals and offered reasons for their conclusions.  With the evidence in equipoise, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the evidence supports a connection between his service-connected right knee disability and his left knee disability.   

On the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for a left knee disability is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is granted.


REMAND

Unfortunately, the Board must remand the Veteran's remaining claims before it may render a decision in this case.  The Board has carefully reviewed the entirety of the Veteran's correspondence to VA, and a continuing concern in the Veteran's correspondence is his frustration with the length of time that it has taken to adjudicate his appeal.  With this in mind, the Board wishes to assure the Veteran that remand is required in order for the Veteran's claims to be considered fully and fairly.  

The record, including scheduling documents and the Veteran's own post-hearing statements, suggests that the Veteran participated in a hearing before a Decision Review Officer (DRO) on October 27, 2014.  A transcript of this hearing is not included in the Veteran's claims file, and an August 2015 Supplemental Statement of the Case does not list this hearing among the evidence that it considered.  On remand, the AOJ should associate a transcript of the October 27, 2014 DRO hearing with the Veteran's claims file.  If this transcript cannot be located after taking such efforts, a formal finding should be issued, the Veteran should be notified of this absence, and afforded with an additional opportunity to participate in a hearing before a DRO.

With regard to the Veteran's claim of entitlement to greater ratings for his right knee disability, the Veteran's right knee was last examined in September 2012.  Since that time, the evidence of record, including the Veteran's own statements and a March 2015 arthroscopic surgery of the right knee, suggests that the Veteran's right knee disability may have worsened since September 2012.  Accordingly, the Veteran should be provided with a new examination on remand.  

With respect to the Veteran's claim of entitlement to an earlier effective date for the award of service connection for tinnitus and service connection for diabetes, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in August 2015, the RO denied the Veteran's claim of entitlement to an earlier effective date for the award of service connection for tinnitus.  In September 2015, the Veteran filed a notice of disagreement as to this denial.

In September 2015, the RO denied the Veteran's claim of entitlement to service connection for diabetes.  In October 2015, the Veteran filed a notice of disagreement as to this denial.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand these claims to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to associate the transcript of the Veteran's October 27, 2014 hearing before a DRO with the Veteran's claims file.  If such a transcript cannot be located after undertaking all reasonable efforts, make a formal finding documenting such, and afford the Veteran with the opportunity to participate in an additional hearing before a DRO.

2.  Ensure that all pertinent treatment records have been associated with the Veteran's claims file.

3.  After completing the first two remand directives, schedule the Veteran for a VA examination to address the current severity of his right knee disability.

4.  Then, consider the issues of entitlement to service connection for diabetes and an earlier effective date for the award of service connection for tinnitus, ensuring that the Veteran's request for a DRO hearing is honored.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  

5.  Then, following the completion of the above remand directives, readjudicate the claim of entitlement to increased ratings for the Veteran's right knee disability.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


